Case 18-70870-JAD   Doc 230    Filed 03/19/21 Entered 03/19/21 10:49:48         Desc Main
                              Document      Page 1 of 5



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:

   LARRY FREDERICK and                           Bankruptcy No. 18-70870-JAD
   SHARON FREDERICK,
                                                 Chapter 11
                Joint Debtors,
                                                 Document No.
   LARRY FREDERICK and
   SHARON FREDERICK,                             Related to Doc. Nos. 184 and 227



                Movants,

         vs.

   M&T BANK, THE UNITED STATES OF
   AMERICA FARM SERVICE AGENCY,
   CARGILL, INC., SUSQUEHANNA
   COMMERCIAL FINANCE, INC.,
   GROWMARK FS, LLC, FS FINANCIAL
   SERVICES, LLC, WELLS FARGO
   VENDOR FINANCIAL SERVICES, LLC,
   BLAIR COUNTY TAX CLAIM BUREAU,
   PENNSYLVANIA DEPARTMENT OF
   REVENUE, AND THE INTERNAL
   REVENUE SERVICE,

                Respondents.

                    ORDER CONFIRMING SALE OF PROPERTY
                        FREE AND DIVESTED OF LIENS

         This 18th Day of March, 2021, on consideration of the Debtors, Larry

   Frederick and Sharon Frederick’s Motion for Sale of Real Property and Personal

   Property Free and Clear of all Liens, Claims and Encumbrances (ECF #184) and

   after a Zoom Hearing on March 16, 2021 regarding said Motion, the Court Finds:
Case 18-70870-JAD     Doc 230    Filed 03/19/21 Entered 03/19/21 10:49:48         Desc Main
                                Document      Page 2 of 5



          (1) That Mark and Megan Frederick have submitted the highest and best

   bid in the amount of $900,000 for the property referred to as “Cove Lane” which

   is an approximately 59.94 acre parcel identified as Blair County Tax Parcel No.

   20.000-12-001.00.

          (2) That service of the Notice of Hearing and Order setting hearing on

   said motion for Sale of Real Property and Personal Property Free and Clear of all

   Liens, Claims and Encumbrances of the above named Respondents, was

   effected on the following secured creditors whom may have liens on assets of the

   Debtors as recited in said Motion for sale, although there is no livestock,

   equipment or other personal property in this sale, viz:

          DATE OF SERVICE                    NAME OF LIENOR AND SECURITY

          January 27, 2021                   M&T BANK (Mortgage on Real
                                             Property, Security interest in equipment
                                             and livestock per UCC.);

          January 27, 2021                   THE UNITED STATES OF AMERICA
                                             FARM SERVICE AGENCY (Security
                                             interest in equipment and livestock per
                                             UCC.);

          January 27, 2021                   CARGILL, INC. (Potential            security
                                             interest in equipment.);

          January 27, 2021                   SUSQUEHANNA COMMERCIAL
                                             FINANCE, INC. (Potential security
                                             interest in equipment.);

          January 27, 2021                   GROWMARK FS, LLC (Potential
                                             security interest in equipment.);

          January 27, 2021                   FS FINANCIAL SERVICES, LLC
                                             (Potential security interest in
                                             equipment.);

          January 27, 2021                   WELLS FARGO VENDOR FINANCIAL

                                            2
Case 18-70870-JAD    Doc 230    Filed 03/19/21 Entered 03/19/21 10:49:48          Desc Main
                               Document      Page 3 of 5



                                             SERVICES, LLC (Potential            security
                                             interest in equipment.);

         January 27, 2021                    BLAIR COUNTY TAX CLAIM BUREAU
                                             (Potential tax claim.);

         January 27, 2021                    PENNSYLVANIA DEPARTMENT OF
                                             REVENUE (Potential tax claim.);

         January 27, 2021                    INTERNAL REVENUE SERVICE
                                             (Potential tax claim.)


         (3) That sufficient general notice of said hearing and sale, together with

   the confirmation hearing thereon, was given to the creditors and parties in

   interest by the Movants as shown by the Certificate of Service duly filed and that

   the named parties were duly served with the Motion.

         (4)    That said sale hearing was duly advertised on the Court’s website

   pursuant to W.PA.LBR 6004-(c) on February 18, 2021, in the Blair County Legal

   Bulletin on February 25, 2021, in the Morrisons Cove Herald on February 25,

   2021 and March 4, 2021, in the Lancaster Farming Newspaper on February 27,

   2021 and March 6, 2021, and in the Altoona Mirror on February 22, 2021 as

   shown by the Proof of Publications duly filed.

          (5)   That the price of $900,000 is a full and fair price for the property in

   question.

         (6)    That the purchaser is acting in good faith with respect to the within

   sale in accordance with In re: Abbotts Dairies of Pennsylvania, Inc., 788 F.2d

   143 (3d Cir. 1986).

         IT IS ORDERED, ADJUDGED AND DECREED that the private sale by

   (Warranty) deed of the real property described in the Motion as a 59.94 Acre Parcel

                                            3
Case 18-70870-JAD     Doc 230    Filed 03/19/21 Entered 03/19/21 10:49:48       Desc Main
                                Document      Page 4 of 5



   off of Kensinger Road; Map Number 20.00-12.-001.00-000, which is referred to as

   “Cove Lane”) (full legal description attached to the Purchase and Sale Agreement

   between the Debtors and Mark and Megan Frederick, which Purchase and Sale

   Agreement is attached to the Sale Motion as Exhibit D) is hereby confirmed to

   Mark and Megan Frederick free and divested of the liens herein described; and,

   that Larry and Sharon Frederick (Movants), shall make, execute and deliver to the

   purchasers above named the necessary deed and/or other documents required to

   transfer the title to the property purchased upon compliance with the terms of sale.

          IT IS FURTHER ORDERED that the liens, claims and interests of all

   Respondents, including, but not limited to M&T Bank; The United States of

   America Farm Service Agency; Cargill, Inc.; Susquehanna Commercial Finance,

   Inc.; Growmark FS, LLC; FS Financial Services, LLC;            Wells Fargo Vendor

   Financial Services, LLC;     Blair County Tax Claim Bureau; The Pennsylvania

   Department of Revenue, and The Internal Revenue Service, be, and they hereby

   are, divested from the property being sold, and if and to the extent they may be

   determined to be valid liens against the sold property, transferred to the proceeds

   of sale in accordance with their priority, and that the within decreed sale shall be

   free, clear and clear and divested of said liens, claims and interests;

          FURTHER ORDERED that after due notice to the claimants, lien creditors,

   and interest holders, and no objection on their parts having been made or, if

   made, resolved/overruled, the incidental and related costs of sale, shall be paid

   in advance of any distribution to said lien creditors.




                                             4
Case 18-70870-JAD       Doc 230    Filed 03/19/21 Entered 03/19/21 10:49:48       Desc Main
                                  Document      Page 5 of 5



           FURTHER ORDERED that applicable real estate taxes and ordinary

   closing costs and municipal lien claims, shall immediately be paid at closing.

   Failure of the closing agent to timely make disbursement required by this Order

   will subject the closing agent to monetary sanctions after notice and hearing.

           FURTHER ORDERED that in accordance with the Stipulation and

   Consent Order Settling Contested Matters Between the Debtors and M&T Bank

   and Establishing Asset Sale Process (ECF #212), M&T Bank shall immediately

   be paid at closing the remaining proceeds of sale up to the full amount of its

   allowed secured claims on the assets being sold.

           FURTHER ORDERED that the Movant shall serve a copy of the within

   Order on each Respondent (i.e., each party against whom relief is sought) and its

   attorney of record, if any, upon any attorney or party who answered the motion or

   appeared at the hearing, the attorney for the debtor, the purchaser, and the

   attorney for the purchaser, if any, and file a certificate of service.

           FURTHER ORDERED that closing shall occur within thirty (30) days of

   this Order and the Movant shall file a Report of Sale within seven (7) days

   following closing.

           FURTHER ORDERED that this Sale Order survives any dismissal or

   conversion of the within case.




   Date:       3/19/2021
                                               JEFFERY A. DELLER
                                               United States Bankruptcy Court Judge
           FILED
           3/19/21 9:15 am
           CLERK
           U.S. BANKRUPTCY                   5
           COURT - :'3$
